Palmetto street in the borough of Queens has been by user dedicated to public use and travel for a period of at least forty years. The defendant has its street car terminal on property adjacent to the street and it has permitted its ears to stand in this street in large numbers and for long periods of time so that vehicles could not pass by reason of such obstruction. As a result, the defendant was charged with the crime of maintaining a public nuisance under the provisions of sections 1530 and 1532 of the Penal Law. On a trial in a Court of Special Sessions, occurring nearly a year and a half after the information was filed, the defendant was convicted. The defendant sought to justify its acts by attempting to prove by deeds and other documents that it had title to the land in the street. Of course, there was no jurisdiction in the Court of Special Sessions to determine that question; and the court declined to exercise such jurisdiction. Sufficient proof was made of user by the public, and control and dominion exercised by the city over this street for a long period of time, so that its character as a public street, for the purposes of this action, was established. If .the defendant wishes to establish its title and its right to use not only its adjoining property but the street itself, excluding all public travel, it must seek its remedy before some other tribunal. Judgment of conviction of the Court of *827Special Sessions of the City of New York, Borough of Queens, unanimously affirmed. Carswell, Davis, Johnston and Taylor, JJ., concur; Lazansky, P. J., concurs in result.